

116 S1096 IS: Department of Defense Audit Improvement Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1096IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Rounds (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to modify semiannual briefings on the consolidated
			 corrective action plan of the Department of Defense for financial
 management information.1.Short titleThis Act may be cited as the Department of Defense Audit Improvement Act of 2019.2.Modification of semiannual briefings on the consolidated corrective action plan of the Department
			 of Defense for
 financial management information(a)In generalParagraph (2) of section 240b(b) of title 10, United States Code, is amended to read as following:(2)Semiannual briefings(A)In generalNot later than February 28 and September 30 each year, the Under Secretary of Defense (Comptroller) and the comptrollers of the military departments shall provide a briefing to the congressional defense committees on the status of the consolidated corrective action plan referred to in paragraph (1)(B)(i) as of the end of the most recent calendar half-year ending before such briefing.(B)ElementsEach briefing under subparagraph (A) shall include the following:(i)The absolute number, and the percentage, of personnel performing the amount of auditing or audit remediation services being performed by professionals meeting the qualifications described in section 240d(b) of this title as of the last day of the calendar half-year covered by such briefing.(ii)With respect to each finding and recommendation issued in connection with the audit of the financial statements of a department, agency, component, or other element of the Department of Defense, or the Department of Defense as a whole, that was received by the Department during the calendar half-year covered by such briefing, each of the following:(I)A description of the manner in which the corrective action plan of such department, agency, component, or element and the corrective action plan of the Department as a whole, or the corrective action plan of the Department as a whole (in the case of a finding or recommendation regarding the Department as a whole), has been modified in order to incorporate such finding or recommendation into such plans or plan.(II)An identification of the processes, systems, procedures, and technologies required to implement such corrective action plans or plan, as so modified.(III)A determination of the funds required to procure, obtain, or otherwise implement each process, system, and technology identified pursuant to subclause (II).(IV)An identification the manner in which such corrective action plans or plan, as so modified, support the National Defense Strategy (NDS) of the United States..(b)Technical amendmentParagraph (1)(B)(i) of such section is amended by striking section 253a and inserting section 240c.(c)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to calender half-years that end on or after that date.